Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

*  Note to Applicant, Claims 1-6, 19 do not recite nor require any device, element or feature, capable of producing or causing a vibration.  Therefore the phrase “vibratory handle” is only given patentable weight with respect to concrete finishing floats and trowels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sager US 2008/0050177.  Sager discloses a method of using a vibrating hand trowel (10) comprising the steps of:
Providing a vibratory hand trowel having a handle (18), the handle including a vibratory 

motor (15), and vibration generator (23), a rechargeable battery (19) and a switch 
(26) mounted in the gripping area of the handle (18).  See Fig. 2.
Providing an uncured concrete mass.
Smoothing and finishing the surface of the uncured concrete mass by moving the vibratory hand trowel over the uncured concrete mass while the vibration generator transmits vibrations to the concrete.  See [0062-0064].

4. 	Claim(s) 1-4, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slattery US 6,668,417.  Slattery discloses a handle assembly (620) removably attachable to a trowel blade (50) configured for finishing the surface of uncured concrete or the like.  See Figs. 3-5, 17; Col. 6, ln. 6-16, Col. 10, lns. 23-43.  The handle comprising:
A U-shaped configuration having front and back ends separated by a gripping portion.
1st & 2nd through holes (640, 638) extending through respective front and back ends of the handle.  Each through hole includes an annular shoulder (651, 646) to support a fastener (652) configured to attach the handle to the trowel blade (50).
Wherein the 1st through hole (640) is circular in plan view and the 2nd through hole (638) is formed as an oblong slot such that the 2nd float attachment screw is movable within the oblong slot to change the position of the 1st attachment screw along the length of the float plate (50).  See Figs. 17-20; Col. 10, ln. 34-64.


With respect to claim 19 Slattery discloses a method of removing a trowel handle from a 1st trowel blade (50) to a different trowel blade.  The method comprising:
Attaching a trowel handle to a 1st trowel blade (50) by inserting attachment screws (652, 
654) through a pair of through holes (640, 638), the 2nd through hole (638) having 
an oblong slot shape.  See Fig. 18.  The through holes being spaced apart and 
aligned longitudinally along the length of the handle.  
Providing a 2nd float plate (60a,b,c).
Disconnecting the handle from the 1st float plate (50) by removing the attachment 
screws (652, 654). 
Aligning the through holes (640, 638) with 1st and 2nd plate holes of the 2nd float plate.
Inserting the attachment screws (652, 654) through the through holes (640, 638).
securing the attachment screws (652, 654) to the 1st and 2nd plate holes, such that the attachment screws (652, 654) are longitudinally spaced and aligned along the length of the handle. See Figs. 17-20; Col. 10, ln. 34-64.

5. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slattery US 6,668,417 in view of Pilachowski US 4,634,611.  Slattery discloses another handle assembly (930) removably attachable to a trowel blade (922) configured for finishing the surface of uncured concrete or the like.  Wherein the handle includes a pair of through holes (944) having enlarged upper and lower regions (980, 984) separated by a shoulder (982).  But do not disclose locating a vibration damper within the through holes of the handle.  However, Pilachowski teaches it is known to position a rubber vibration damper (11) between a handle of a construction machine and a vibration generator of said construction machine.  The rubber dampers (11) attenuating vibrations from being transmitted to the handle and the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle of Slattery with vibration dampers as taught by Pilachowski in order to increase comfort and reduce fatigue.  

8. 	Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sager US 2008/0050177 in view of Slattery US 6,668,417.  Sager discloses a vibratory hand trowel including a handle (18) and interchangeable float bodies/trowel blades (30).
The handle including a plurality of through holes (17) configured to receive a fastener, that removably attaches the handle to the float body (30).  What Sager does not disclose is through holes in the form of oblong slots.  However, Slattery teaches a trowel a handle assembly (620) removably attachable to a trowel blade (50) configured for finishing the surface of uncured concrete or the like.  See Figs. 3-5, 17; Col. 6, ln. 6-16, Col. 10, lns. 23-43.  The handle comprising:
A U-shaped configuration having front and back ends separated by a gripping portion.
1st & 2nd through holes (640, 638) extending through respective front and back ends of the handle.  Each through hole includes an annular shoulder (651, 646) to support a fastener (652) configured to attach the handle to the trowel blade (50).
Wherein the 1st through hole (640) is circular in plan view and the 2nd through hole (638) is formed as an oblong slot such that the 2nd float attachment screw is movable within the oblong slot to change the position of the 1st attachment screw along the length of the float plate (50).  See Figs. 17-20; Col. 10, ln. 34-64.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form at least one through hole of Sager as an oblong slot as taught by Slattery in order to accommodate trowel blades of different configurations.

With respect to claims 7-9, 15-18 Sager discloses the handle includes a housing and cover (20) for containing a vibratory motor (15), and vibration generator (23) coupled to a 1st end of the handle, a rechargeable battery (19) and a switch (26) mounted in the gripping area of the handle (18). As well as a cover (20) See Fig. 2; [0062-0064].

Allowable Subject Matter
9. 	Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/8/2022